Citation Nr: 0120508	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for liver damage, 
secondary to service-connected schizophrenia.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for liver damage due to medication 
prescribed at a Department of Veterans Affairs Medical 
Center.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to January 
1974.  This appeal comes from an April 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina (RO). 


FINDING OF FACT

Manifestations of the veteran's schizophrenia are productive 
of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an August 1986 rating decision, the RO granted service 
connection for schizophrenia and assigned a 50 percent 
evaluation.

A VA hospital summary dated in August 1997, revealed a 
diagnosis of chronic paranoid schizophrenia.  Mental status 
examination revealed that the veteran was unable to sit still 
and was wandering throughout the room without regard to 
space.  He appeared somewhat unsteady on his feet, but when 
asked to walk heel to toe he could do so without difficulty.  
He knocked over his pills and broke the telephone, although 
his fine motor movements and cerebellar tasks remained 
intact.  The veteran's speech had some looseness of 
association and appeared pressured.  He did not answer to 
auditory or visual hallucinations, thought control, thought 
insertion, or thought broadcasting.  He denied any sort of 
paranoid or delusional thoughts.  He was somewhat 
inappropriate and was blowing his nose all over the sink and 
mirror in the room.  His judgment and insight were poor.

A disability determination evaluation conducted in January 
1998, revealed that the veteran was oriented to day, date, 
and place.  The veteran admitted to hearing voices, but was 
reluctant to give any details about it and stated that that 
was "the spirit."  He denied feeling anxious and stated 
that he was tired and fatigued all the time.  At the present 
time, he had a delusional system, which was difficult to 
elicit information from because of increasing irritation and 
hostility.  He denied jealousy.  He admitted to depression 
and got frustrated and angry quite often.  As far as his 
social life was concerned, he was quite hyper, irritable, and 
usually aggravated in crowds and situations outside the home.  
His ability to get along with other people was impaired.  The 
diagnostic impression was paranoid schizophrenia by history, 
and organic mood disorder, secondary to generalized medical 
condition.  A global assessment of functioning score of 40 
was assigned.

In an April 1998 VA treatment record, the veteran complained 
of an increase in the intensity and frequency of 
hallucinations associated with his schizophrenia.  In a March 
1999 VA outpatient treatment record, the veteran complained 
of hearing noises.  

At a July 1999 VA psychiatric examination, the veteran 
admitted to episodes of auditory hallucinations in which he 
claimed to hear God's voice, but he did not want to talk 
about it.  He stated that he spends his time mainly around 
the house and that he is active in his church.  On mental 
status examination, he was alert and cooperative.  There were 
no loose associations of flight of ideas or bizarre motor 
movements or tics.  His mood was suspicious and his affect 
was appropriate.  There were no overt delusions or 
hallucinations that he would admit to at the present time.  
He did elude to the fact that he had to keep quiet and that 
the military did not handle his complaints as they should.  
He was afraid for his own safety.  He was oriented to time, 
place, and person.  His memory, both remote and recent, was 
good.  His insight and judgment appeared to be adequate as 
was his intellectual capacity.  The diagnoses were 
polysubstance dependence, in remission, and schizophrenia, 
paranoid type.  A global assessment functioning score of 50 
was assigned with serious impairment in social and 
occupational functioning.  The examiner noted that the 
veteran had no friends and that he was unable to keep a job.

The veteran filed his claim for an increased evaluation for 
schizophrenia in November 1999.

In a June 2000 VA psychology evaluation, the veteran denied 
current symptoms of depression, suicidal ideation, or 
homicidal ideation.  He also denied visual or auditory 
hallucinations, however his descriptions of his religious 
experiences were occasionally odd and eccentric.  He 
described a religious vision in which he had an "out of body 
experience," and saw, "the earth, the space shuttle 
Endeavor, and heaven."

In a February 2001 letter, the RO informed the veteran that 
the Veterans Claims Assistance Act of 2000 was signed into 
law, and that the law established new notice and development 
requirements for VA.  The RO noted that VA was required to 
make reasonable efforts to help the veteran obtain records 
relevant to his claim, and to notify him when they were 
unsuccessful in obtaining the those records.  The RO provided 
a list of evidence that it had already received and stated 
that the veteran could provide additional evidence, if he so 
desired.

II.  Analysis

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  It is 
therefore necessary to consider whether VA has fulfilled its 
duty to assist the claimant in regard to the issue that is 
the subject of this appellate decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
veteran in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
veteran have been in compliance with the act.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. §§ 5102, 
5103.  In a June 1999 and September 2000 statement of the 
case, as well as supplemental statements of the case, the 
veteran was informed of the criteria used to evaluate his 
claim.  Furthermore, the veteran was provided with a February 
2001 letter informing him of the evidence received by the RO 
and of additional evidence that may be necessary to the 
veteran's claim.  The Board therefore believes that VA 
complied with all notification requirements in this case.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this regard, VA and private treatment records have 
been obtained and the veteran was afforded a VA psychiatric 
examination.  There is no indication in the record of any 
outstanding development or action by VA that would be of 
assistance in reaching a determination in regard to the claim 
which is the subject of this current appellate decision.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2000).  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria for rating schizophrenia, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  38 C.F.R. 
4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Following a thorough review of the record, the Board finds 
that the veteran's schizophrenia is manifested by irritation, 
hostility, and episodes of auditory hallucinations.  The July 
1999 VA examiner stated that the veteran had serious 
impairment in social and occupational functioning and that he 
was unable to keep a job.  Although not all the criteria for 
a 100 percent evaluation have been met, manifestations of the 
veteran's service-connected schizophrenia are productive of 
total occupational and social impairment.  Accordingly, the 
above-referenced evidence presents a disability picture which 
more nearly approximates that contemplated by a 100 percent 
evaluation.  See 38 C.F.R. § 4.7.  Hence, that is the 
disability evaluation that must be assigned.  


ORDER

A 100 percent schedular rating is granted for schizophrenia, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The veteran contends that he should be awarded compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for liver damage due to medication prescribed at a VA 
Medical Center.  Also, he contends that he should receive 
service connection for liver damage, secondary to service-
connected schizophrenia.  

VA treatment records reveal that the veteran currently has a 
diagnosis of cirrhosis of the liver.  In an August 1997 VA 
hospitalization record, the veteran stated that he had been 
taken off any antipsychotic medications by his physician due 
to side effects.  It was noted that it was unclear as to what 
the side effects were.

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  The 
veteran has not been afforded a VA examination in conjunction 
with his claim of entitlement to service connection for a 
liver disorder.  Thus, the RO should arrange for the veteran 
to undergo an appropriate VA examination to obtain a medical 
opinion as to the relationship, if any, between any current 
liver damage, and a service connected disorder, or to 
medication prescribed by VA.  

A total schedular rating for schizophrenia has been granted 
by this rating decision and therefore, the veteran's claim of 
entitlement to a rating for total disability based on 
individual unemployability would be precluded under the 
provisions of 38 C.F.R. § 4.16(a) (2000) for the period that 
the RO assigns the 100 percent rating.  Nevertheless, 
dependent upon the assignment by the RO of the effective date 
for the total schedular rating for schizophrenia, the issue 
of a total rating for compensation purposes based upon 
individual unemployability may still be viable under 
38 C.F.R. § 3.400 (2000).  Accordingly, the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability is deferred, pending the 
assignment by the RO of the effective date of the 100 percent 
disability rating for the veteran's service-connected 
psychiatric disorder.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the 
Coatsville, Montrose, Fayetteville, and 
Durham VA Medical Centers.  The RO should 
also assist the veteran in obtaining all 
other pertinent records from any other 
sources or facilities identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free to 
submit any pertinent records in his 
possession, and the RO should give him an 
opportunity to do so before arranging for 
him to under medical examination. 

2.  After associating with the claims 
file all evidence received pursuant to 
the development requested in paragraph 1 
above, the RO should arrange for the 
veteran to undergo the appropriate VA 
examination(s) to determine the etiology 
of any liver disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report(s) 
should reflect that such a review was 
made.  After examination of the veteran 
and following a review of the service and 
postservice medical records, the 
examiner(s) should offer an opinion as to 
whether any current liver damage is the 
result medication prescribed at a VA 
Medical Center.  In providing the 
requested opinion, the examiner must 
specifically address the following:  (a) 
the nature of each current disability 
involving the liver; (b) whether any 
liver disorder was a necessary 
consequence of any medication prescribed 
by VA and (c) whether the proximate cause 
of any liver disorder found was the 
veteran's willful misconduct or failure 
to follow instructions.  The examiner(s) 
should also provide an opinion as to 
whether any liver diagnosed liver 
disorder is related to the veteran's 
active duty service.  The examiner(s) 
should further state whether any 
diagnosed liver disorder is due to or 
aggravated by the veteran's 
service-connected schizophrenia.  All 
examination findings, along with the 
complete rationale for any conclusions 
reached (to include citation, as 
necessary, to specific evidence in the 
record) should be set forth in a 
typewritten report(s).

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report(s) to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
report(s) is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for a liver disorder, 
secondary to a service-connected 
disorder, and under the provisions of 
38 U.S.C.A. § 1151.  Additionally, after 
assigning an effective date for the total 
schedular rating for schizophrenia, the 
RO should determine if the veteran's 
claim of entitlement to a total rating 
for compensation purposes based upon 
individual unemployability is now moot.  
If any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 



